Citation Nr: 0115030	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-13 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to April 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision from the St. 
Petersburg, Florida, Regional Office of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1998, a statement of the case was issued in June 
1998, and a substantive appeal was received in September 
1998.  In March 2000, the claims folder was transferred to 
the Winston-Salem, North Carolina, Regional Office (RO).  The 
veteran testified at a Board hearing at the RO in February 
2001.


FINDINGS OF FACT

1.  By rating decision in May 1973, claims of entitlement to 
service connection for knee disability and for kidney 
disability were denied; a notice of disagreement was not 
received to initiate an appeal from these determinations. 

2.  Evidence received subsequent to the May 1973 rating 
decision in regard to the bilateral knee disability claim is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  Evidence received subsequent to the May 1973 rating 
decision in regard to the kidney disability claim is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 1973 rating decision which denied entitlement to 
service connection for knee disability and for kidney 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the May 1973 rating decision in 
regard to the issue of entitlement to service connection for 
bilateral knee disability is new and material, and the claim 
for this benefit has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Evidence received since the May 1973 rating decision in 
regard to the issue of entitlement to service connection for 
kidney disability is new and material, and the claim for this 
benefit has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Knee Disability and Kidney Disability.

By rating decision in May 1973, claims by the veteran for 
service connection for knee disability and for kidney 
disability were denied.  The record shows that the veteran 
was notified of those determinations by letter that same 
month.  Following notification of a rating decision, a notice 
of disagreement must be filed within one year from the date 
of mailing of notification, followed by a timely substantive 
appeal submitted either within 60 days of the issuance of a 
statement of the case or within the remainder of the one-year 
period of mailing of the notice of the adverse determination; 
otherwise, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  Nevertheless, a claim which is the subject of a 
prior final determination may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  In 
the present case, the veteran has attempted to reopen his 
bilateral knee and kidney disability claims, but his request 
was denied in the October 1997 rating decision.  The present 
appeal ensued.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the May 1973 rating 
decision included service medical records and the report of a 
VA examination conducted in April 1973 which showed that 
neither a knee condition nor a kidney condition were shown on 
examination.  Based on this evidence, the veteran's claims 
were denied.

In regard to the claim of entitlement to service connection 
for a bilateral knee disability, evidence received since the 
May 1973 denial includes copies of service medical records, 
private treatment records dated from 1988 to 1997, and the 
veteran's hearing testimony in February 2001.  The service 
medical records are duplicates of those already considered in 
the May 1973 rating decision.  Thus, they are not considered 
new and material evidence.  The veteran's February 2001 
hearing testimony is new in that it was not previously 
considered by the RO.  However, the testimony is essentially 
cumulative of the veteran's prior contentions and is 
therefore not new and material.  

With regard to the private treatment records dated from 1988 
to 1997, the Board notes that there appears to be only one 
record which references any knee complaints.  Specifically, a 
July 1996 cardiac stress test report reflects that the 
veteran stopped exercising because of knee pain.  No further 
explanation was provided.  However, the basis for the May 
1973 denial was that there was no knee disorder found on 
examination.  The July 1996 medical record suggests the 
possible existence of a current knee disorder.  As such, when 
viewed in light of the basis for the May 1973 denial the 
Board must conclude that it is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

Likewise, with regard to the kidney disability issue, the 
newly received private medical records include an August 1994 
clinical record documenting complaints of urinary difficulty.  
The reported assessment was probable urinary tract infection 
versus prostatitis.  In view of the fact that the kidney 
disability claim was denied in May 1973 on the basis that 
examination showed no current disability, the Board must also 
view this new evidence as so significant as to reopen the 
claim.   


ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
bilateral knee disability and for kidney disability.  To this 
extent, the appeal is granted subject to the following 
remand.  


REMAND

Although the Board has found new and material evidence to 
reopen the knee disability and kidney disability claims, it 
must remand the case to the RO unless there would be no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  Because of the recent enactment the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Board believes that additional action at the RO 
level to comply with new assistance and notice provisions 
must be accomplished before the Board may proceed with 
appellate review of these issues. 

With regard to the depression issue, the Board notes that at 
the February 2001 Board hearing, the veteran identified three 
additional sources of medical treatment related to his 
depression claim, including Marvin Kasab, a county mental 
health clinic in Greenville, South Carolina, and a counselor 
in Gastonia, North Carolina.  Appropriate action to obtain 
any available records is necessary.  A VA examination would 
also be appropriate. 

With regard to the hearing loss issue, the Board notes that 
the veteran has not been afforded a VA medical examination.  
The Board also notes that audiometric testing at the time of 
the veteran's enlistment and discharge appear to show some 
loss of hearing acuity, although it is not clear that actual 
hearing loss disability was demonstrated during service.  
However, the lack of any evidence that the veteran exhibited 
hearing loss during service is not fatal to his claim.  The 
laws and regulations do not require in service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should review the claims file 
and take all necessary actions to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.  The RO's efforts in this regard 
should include attempts to locate and 
obtain records from all private medical 
care providers identified by the veteran 
with regard to the issues on appeal, 
including Marvin Kasab, Greenville, a 
South Carolina county mental health 
clinic, and a counselor in Gastonia, 
North Carolina. 

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
psychiatric disability, hearing loss 
disability, bilateral knee disability and 
kidney disability.  It is imperative that 
the claims file be made available to the 
examiners for review in connection with 
the examinations.  Any medically 
indicated special tests and/or studies 
should be accomplished.  All clinical and 
special test findings should be reported.  
As to any psychiatric disability, hearing 
loss disability, bilateral knee 
disability and kidney disability found to 
be present, the appropriate examiner 
should offer an opinion, based on review 
of service medical records, post-service 
evidence and examination of the veteran, 
as to whether it is at least as likely as 
not that the current disorder is related 
to the veteran's active military service 
or whether it is more likely that such 
current disorder is due to intercurrent 
causes.  A rationale for all opinions 
expressed is requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
undertake a de novo merits analysis of 
all of the veteran's claims.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing any 
issue(s) which remain(s) denied.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.    

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


